Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 challenging a determination finding him guilty of violating a number of prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed and all references thereto have been expunged from petitioner’s disciplinary record. Accordingly, given that petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see Matter of Brown v Fischer, 77 AD3d *16061004, 1005 [2010]; Matter of Harrison v Bezio, 77 AD3d 1000 [2010]).
Mercure, J.E, Rose, Malone Jr., Kavanagh and McCarthy, JJ., concur. Adjudged that the petition is dismissed, as moot, without .costs.